Citation Nr: 1215129	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  94-19 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a back disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a disability manifested by impaired balance.  

(The claim of entitlement to a rating higher than 40 percent for residuals of a shell fragment wound of the left thigh before July 3, 1997, will be the subject of a separate decision.)

REPRESENATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to December 1970.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2006 and in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2008, the Veteran canceled his request for a hearing before the Board.   

In June 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In a decision in April 2000, the Board denied the claim of service connection for a back disability, including chronic low back pain and cervical pain; the additional evidence presented since the Board decision in April 2000 is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 





2.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a bilateral hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service. 

3.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event of service origin. 

4.  A disability manifested by impaired balance, Meniere's disease, was not affirmatively shown to have had onset during service; a disability manifested by impaired balance, first diagnosed after service as Meniere's disease, is unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  A bilateral hearing loss disability is not due to disease or injury incurred in or aggravated by active service, and a bilateral hearing loss disability of the sensorineural type may not be presumed to have been incurred during service. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

3.  Tinnitus is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 



4.  A disability manifested by impaired balance, Meniere's disease, is not due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


On the new and material evidence claim and the claims of service connection, the RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2006 (hearing loss and tinnitus), in February 2007 (balance problem and back pain condition), and in August 2010.  The Veteran was notified of the evidence needed to substantiate the underlying claim of service connection for a back disability, as well as the claims of service connection for hearing loss, tinnitus, and a disability manifested by impaired balance, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was notified of the type of evidence necessary to reopen the claim of service connection for a back disability, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was also notified in August 2010 on what basis the claim was previously denied. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  


To the extent VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the application to reopen a claim of service connection for a back disability was readjudicated, as evidenced by the supplemental statement of the case dated in January 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records and VA records.  The RO also sought additional service treatment records, that is, inpatient records from a U.S. military facility in Vietnam relative to hearing loss and balance and back problems, but the service department responded in January 2011 that a search for such records was negative.  The Veteran was notified of this by letter in January 2011.  

On the application to reopen the claim of service connection for a back disability, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist. 

On the claims of service connection for hearing loss, tinnitus, and a disability manifested by impaired balance, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in September 2011.  





As the report of the VA examination is based on the Veteran's history and contain findings in sufficient detail to decide the claims, the report is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim

Procedural History and Evidence Previously Considered

In a decision in April 2000, the Board denied service connection for a back disability, including chronic low back pain and cervical pain, on the basis that there was no competent evidence linking the Veteran's current back complaints to service or to any incident of service, despite the Veteran's assertions that such a causal relationship existed.    

The Board decision in April 2000 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 

The evidence of record at the time of the Board decision in April 2000 consists of service records, VA records, private records from a chiropractor, and statements of the Veteran.  



In statements, the Veteran stated that while serving in Vietnam he injured his back while driving a truck.  He asserted that his current back disability was related to an episode of back pain that was documented in service.  

The service records showed that the Veteran served on active duty from December 1968 to December 1970 with a period of duty in Vietnam from June 1969 to December 1969.  In November 1969, records show that the Veteran was seen with a complaint of back pain of three weeks' duration with trouble lifting and bending.  The impression was muscle spasm.  At the time of a separation physical examination in October 1970, the spine was clinically evaluated as normal.  

After service, VA records showed that in March 1986 the Veteran indicated that he had lost time from work in the past year due in part to back problems.  In October 1988, the Veteran complained of chronic low back pain for two years.  Also noted was a history of a questionable herniated disc in the lumbosacral spine two and a half years previously for which the Veteran was treated by an orthopedist and chiropractor.  In December 1988, electrodiagnostic testing suggested left S1 radiculopathy. In October 1989, there was a diagnosis of recurrent low back pain.  In July 1992 and October 1992, the diagnosis was chronic paracervical myositis.  In October 1993, history included a herniated disc "in service."  It was noted that the clinical picture was consistent with fibromyalgia without evidence of inflammatory arthropathy or of Reiter's syndrome, or of other seronegative spondylarthropathy.  In June 1998, imaging testing showed cervical spondylotic changes.  

In February 1996, private chiropractic records included a report that X-rays in December 1995 did not show any pathology.  

Current Claim to Reopen

As the Board decision in April 2000 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 



As the Veteran's application to reopen the claim was received in June 2006, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993). 

The additional pertinent evidence presented since the Board decision in April 2000 includes VA records and statements of the Veteran and his son. 

Analysis

The VA records document continued complaints of low back pain.  In March 1994, X-rays showed spondyloarthritic changes of L5 and S1 with narrowing of the corresponding intervertebral space.  The additional records do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that links the current back disability to service or to an injury, disease, or event in service.  Rather, the additional evidence reveals ongoing back problems many years after discharge from service, which was a fact previously considered by the Board in 2000.  Therefore, the evidence is cumulative and cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156. 


In statements, the Veteran asserts that his current back disability is related to driving trucks on bad roads in service.  The Veteran's statements are essentially the same statements the Board considered in its decision in April 2000, namely, the Veteran stated that he injured his back while driving trucks in Vietnam (statement in substantive appeal in October 1995).  The statements are cumulative and cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156.

In statements in June 2003 and December 2007, the Veteran's son related that the Veteran mentioned a back problem he had in Vietnam due to the trucks and bad roads, and that he was seen and put on bed rest for some weeks due to his back condition.  He asserted that the Veteran still had back problems.  

To the extent that the lay statements are based on history provided by the Veteran, the Board has considered the Veteran's first hand statements in its decision in April 2000 and to this extent the statements are cumulative and cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156. 

To the extent that the lay statements are offered as evidence that any current back disability is related to an injury, disease, or event in service, the Veteran's son as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 



In this case, whether the post-service back problems are due to service cannot be determined by the Veteran's son based on personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran's son as a lay witness is otherwise qualified through specialized education, training, or experience to offer an opinion on the causation in this case even though he had training as a medic in service. 

For this reason, the Veteran's testimony is not competent evidence on the unestablished fact necessary to substantiate the claim, that is, any post-service back problem is related to an injury, disease, or event in service.  And evidence that is not competent is not admissible and therefore is not new and material evidence under 38 C.F.R. § 3.156.  See King at 21 (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion). 

As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 


In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran who served for 90 days develops hearing loss of the sensorineural type to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 








For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Veteran received the Purple Heart Medal and the combat provisions of 38 U.S.C.A. § 1154(b) apply.  For a Veteran, who served in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996).







Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran served on active duty from December 1968 to December 1970, including a tour of duty in Vietnam from June 1969 to December 1969.  His DD Form 214 shows his military occupational specialty was a heavy vehicle driver, and that he earned various decorations and medals to include the Purple Heart and Vietnam Service Medal.  



The service personnel and treatment records do not show any complaint, finding, treatment, or diagnosis of hearing loss, of tinnitus, or balance problems. 

The audiogram on enlistment showed the pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 20, 25, 15, and 15 in the right ear and 25, 20, 15, and 20 in the left ear, respectively.  In a report of medical history, the Veteran indicated that he had had dizziness or fainting spells and ear, nose or throat trouble, but that he denied having ever had hearing loss.  An examiner remarked that the Veteran had occasional postural dizziness, which was not considered disabling.  

On separation examination in October 1970, the Veteran's ears were evaluated as normal, and there were no findings relative to balance impairment.  The audiogram in October 1970 indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 20, 20, 15, and 20 in the right ear, and 30, 25, 15, and 25 in the left ear, respectively.  At that time, the Veteran's "PULHES" physical profile indicated "1" for hearing.  In a report of medical history taken at that time, the Veteran indicated that he had had dizziness or fainting spells and ear, nose or throat trouble, but that he denied having ever had hearing loss.  In a December 1970 statement, the Veteran asserted that there had been no change in his medical condition since his separation physical examination.  

The Veteran asserts that he has hearing loss, tinnitus, and an impairment of balance are attributable to service.  He asserts that hearing loss and tinnitus were caused by noise exposure in service, including the firing of weapons without hearing protection.  He states that during service he had trouble losing his balance and falling to the side.  

Where, as here, hearing loss and tinnitus are not noted in or shown to be chronic during service, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  




While the Veteran gave a history of ear trouble, there was no further comment as to the nature of the problem.  There was certainly no complaint, treatment, or diagnosis of hearing loss or tinnitus during service.  As for a disability manifested by impaired balance, the Veteran did give a history of dizziness at the time of enlistment and separation, but the only follow-up comment by an examiner was that the Veteran had had occasional postural dizziness.  There was no complaint or treatment of dizziness throughout the period of service and no diagnosis of a disability manifested by impaired balance during service.  Thus, a showing of continuity of symptomatology after discharge is required to support the claims.  38 C.F.R. § 3.303(b).  

After service, VA records in October 1984 show that the Veteran complained of hearing difficulty, which was not supported by audiology tests.  The Veteran complained of light headedness and ataxia, and he underwent a CT scan of the brain in May 1998, which was normal.  In a clinical note, it was indicated that the Veteran discontinued a medication (Zyprexa) due to episodes of dizziness.  In February 2006, the Veteran complained of a long history of dizziness.  In March 2006, the Veteran complained of recurrent dizziness and drowsiness with occasional nausea and vomiting.  It was noted that the Veteran had a history of ear problems.  In April 2006, the Veteran was seen in an audiology clinic.  History included tinnitus and a right ear hearing loss since he was exposed to noise during service.  An audiogram indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  40, 45, 35, 55 and 55 in the right ear; and 10, 20, 15, 30, and 35 in the left ear.  The impression was normal hearing in the left ear except for a mild sensorineural hearing loss from 3000 Hertz to 4000 Hertz, and mild to moderately severe sensorineural hearing loss with decreased speech discrimination ability in the right ear.  The Veteran continued to be seen in 2006 with complaints of hearing loss and dizziness.  In August 2006, he reported severe dizziness, vertigo, and imbalance for two months, as well as tinnitus in the right ear where his hearing loss was greater.  He underwent a videonystagmography study, and the results were consistent with the presence of a lesion in the central vestibular system, that is, Meniere's disease.  


Thereafter in 2006 and in 2007, the diagnoses were Meniere's disease, tinnitus, and sensorineural hearing loss.  As indicated on VA's active problem list, sensorineural hearing loss was listed as beginning in November 1998 and dizziness was listed from August 2006.  

The record shows that the initial documentation of confirmed hearing loss (at least for the right ear) under VA standards for hearing loss disability, tinnitus, and a disability manifested by impaired balance diagnosed as Meniere's disease comes more than 35 years after the Veteran's discharge from service in December 1970.  

While complaints of hearing disability were recorded much earlier than in 2006, such as in 1984, there is still a number of years between discharge from service in 1970 and the first complaints of hearing problems in the 1980s.  The absence of continuity of symptoms from active service until more than a decade later is persuasive evidence against continuity of symptomatology.  

The Veteran is competent to describe symptoms of hearing loss, tinnitus, and impaired balance during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  Having found the Veteran's lay statements as to hearing loss, tinnitus, and balance problems during and since service are competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology. 

In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 


The Veteran maintains he has had ear and balance problems since service.  VA records since 1980 show that the Veteran complained of and received treatment for a variety of health problems, but he did not complain of hearing loss, tinnitus, or balance for many years.  The Board places great probative weight on the clinical records dated prior to the time that the Veteran initially noted a hearing problem in 1984, which was reportedly not substantiated by audiology tests), and lightheadedness in 1998, and recurrent problems with hearing, tinnitus, and dizziness and vertigo in 2006, which do not reference hearing loss or tinnitus or a balance problem in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The facts weigh against the finding that the Veteran's hearing loss, or tinnitus or balance problems had onset during service and continued after he was discharged from service. 

Further, the Board finds that the Veteran's statements lack credibility for the reason that the records contemporaneous with service, including the reports of entrance and separation examination and the remainder of the service treatment records, contain no specific complaint (other than a history prior to service) or clinical finding of hearing loss, tinnitus, or balance difficulty, even though the Veteran underwent audiology evaluations.  As noted earlier, the Veteran did report a history of dizziness or fainting spells and ear problems at the time of the enlistment and separation physical examinations, but there was no identification of the problems, except that the Veteran entered service with occasional positional dizziness.  

Therefore, the Veteran's assertions of hearing loss, tinnitus, and balance impairment ever since service lack credibility due to inconsistencies y with other evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 



The Board finds that the Veteran's assertions of continued symptomatology of hearing loss, tinnitus, and balance impairment since service, while competent, are nonetheless not credible. 

As continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against the claims of service connection for hearing loss, tinnitus, and a disability manifested by impaired balance diagnosed as Meniere's disease based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for three disabilities may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  However, in this case there is no competent evidence that links any current hearing loss, tinnitus, or disability manifested by impaired balance diagnosed as Meniere's disease to an injury or disease or event in service or otherwise to the Veteran's period of service. 

The only medical evidence that address the question of the etiology of the Veteran's hearing loss, tinnitus, and impaired balance (Meniere's disease) are VA examination reports in September 2011.  A comprehensive review of the claims file and medical history was undertaken to include the Veteran's reported history of exposure to noise during service.  

Based on a comprehensive review of the file, one VA examiner, an audiologist, in 2011 expressed the opinion that the current sensorineural hearing loss by VA standards was not likely caused by or a result of an event in military service, noting that the Veteran's audiogram results at the time of separation from service were not consistent with noise exposure.  The VA examiner stated that the current tinnitus was a symptom associated with hearing loss. 




The VA examiner further explained that it is well known that prolonged noise exposure causes permanent damage in the inner ear, resulting in irreversible hearing loss and tinnitus, but the same conditions can also be related to other factors like aging, head trauma, related medical conditions, and ototoxicity.  The VA examiner stated that the Veteran also had a 16 year history of occupational noise exposure and only two years as a vehicle driver during service, and that test results at the time of the separation physical examination were inconsistent with ear damage etiologically related to noise exposure.  Based on the facts, the VA examiner concluded that the Veteran's hearing loss and tinnitus were not likely related to noise exposure during service.  

Another VA examiner expressed the opinion that the Veteran's Meniere's disease was less likely than not incurred in or caused by injury, event, or illness during service, explaining that the diagnosis was made 36 years following service and that the Veteran was not shown to have any abnormality relating to his ears at the time of his separation physical examination.  

There are no other medical opinions of record that are probative of the etiology of the Veteran's hearing loss, tinnitus, and impaired balance diagnosed as Meniere's disease, and the Veteran has not offered any favorable medical opinions. 

Although the Veteran is competent to describe symptoms of hearing loss and balance difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss and Meniere's disease are not conditions under case law that have been found to be capable of lay observation, and the determination as to the presence of hearing loss and Meniere's disease therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498  (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 



Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify (1) a simple medical condition; or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran is competent to describe symptoms of hearing loss and balance problems, the diagnoses require the application of medical expertise to the facts presented, which include the Veteran's history, symptomatology, inner ear testing, and audiology testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 and a disability manifested by impaired balance, Meniere's disease, for VA compensation are not simple medical conditions that a lay person is competent to identify. 

Where, as here, the determinative question involves a medical diagnosis not capable of lay observation, or the claimed disability is not a simple medical condition where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current hearing loss and Meniere's disease either had onset during service or are related to an injury, disease, or event in service. 


As for service connection based on the documentation of tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Although the Veteran is competent to declare that he has tinnitus, to the extent the Veteran's statements are offered as a lay opinion on causation, that is, an association between his tinnitus and noise exposure in service, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Fed.R.Evid. 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.). 

As an opinion on causation in this case requires specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through education, training, or experience to offer such an opinion, his statements relating tinnitus to service are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claim.  






Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

The evidence against the claim consists of the opinion of a VA audiologist, who examined the Veteran.  The VA audiologist is competent to offer an opinion by virtue of her education and training in the field of audiology.  The VA audiologist expressed the opinion with rationale that tinnitus was associated with the Veteran's hearing loss and that it was less likely than not that the hearing loss and tinnitus were related to service, including noise exposure.  This evidence opposes the claim. 

As the opinions of the VA examiners are against the claims, which is the only competent evidence on the material issue of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where a lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claims of service connection for hearing loss, tinnitus, and a disability manifested by impaired balance diagnosed as Meniere's disease, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

      (The Order follows on the next page.).  













ORDER

As new and material evidence has not been presented, a claim of service connection for a back disability is not reopened, and the claim is denied. 

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a disability manifested by impaired balance, Meniere's disease, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


